--------------------------------------------------------------------------------

Exhibit 10.5



FORWARD PURCHASE AGREEMENT


This Forward Purchase Agreement (this “Agreement”) is entered into as of August
12, 2020, by and among Dragoneer Growth Opportunities Corp., a Cayman Islands
exempted company (the “Company”), and Dragoneer Funding LLC (the “Purchaser”).


Recitals


WHEREAS, the Company was incorporated for the purpose of effecting a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);


WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a draft registration statement on Form S-1 (such registration
statement, as may be amended from time to time, including to reflect changes in
terms, the “Registration Statement”) for its initial public offering (“IPO”) of
units (the “Units”) at a price of $10.00 per Unit, each comprised of one Class A
ordinary share of the Company, par value $0.0001 per share (the “Class A
Share(s)”), and a fraction of one redeemable warrant, where each whole
redeemable warrant is exercisable to purchase one Class A Share at an exercise
price of $11.50 per share, subject to adjustment (the “Warrant(s)”);


WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination; and


WHEREAS, the parties hereto wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell, and the
Purchaser shall purchase, on a private placement basis, an aggregate of
15,000,000 Units (the “Forward Purchase Securities”) with each Forward Purchase
Security consisting of one Class A Share (a “Forward Purchase Share”) and a
fraction of a Warrant (a “Forward Purchase Warrant”); and


WHEREAS, the Company has entered into or intends to concurrently with this
Agreement enter into agreements in the form of this Agreement with other parties
(together with the Purchaser, the “Forward Contract Parties”) for the purchase
of Units upon the Business Combination Closing (all Units subject to be
purchased pursuant to such agreements, collectively, the “Total Forward Purchase
Units”); and


WHEREAS, the number of Forward Purchase Warrants included in a Forward Purchase
Security will be the same among all Forward Contract Parties and will be the
same as the number of Warrants included in each Unit sold in the IPO.

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


Agreement




1.
Sale and Purchase.





(a)
Forward Purchase Securities.





(i)
The Company shall issue and sell to each of the Purchasers, and each of the
Purchasers shall purchase from the Company, the number of Forward Purchase
Securities set forth on each Purchaser’s signature page to this Agreement next
to the line item “Number of Forward Purchase Securities,” for an aggregate
purchase price of $10.00 multiplied by the number of Forward Purchase Securities
issued and sold hereunder (the “FPS Purchase Price”).  No fractional Forward
Purchase Warrants will be issued.





(ii)
Each Forward Purchase Warrant will have the same terms as each Warrant sold as
part of the Units in the IPO (“Public Warrants”) and will be subject to the
terms and conditions of the Warrant Agreement to be entered into between the
Company and Continental Stock Transfer & Trust Company, as Warrant Agent, in
connection with the IPO (the “Warrant Agreement”). Each Forward Purchase Warrant
will entitle the holder thereof to purchase one Class A Share at a price of
$11.50 per share, subject to adjustment as described in the Warrant Agreement,
and only whole Forward Purchase Warrants will be exercisable. The Forward
Purchase Warrants will become exercisable on the later of thirty (30) days after
the Business Combination Closing and twelve (12) months from the closing of the
IPO, and will expire at 5:00 p.m., New York City time, five (5) years after the
Business Combination Closing or earlier upon redemption or the liquidation of
the Company, as described in the Warrant Agreement.





(iii)
The Company shall require the Purchaser to purchase the Forward Purchase
Securities pursuant to Section 1(a)(i) hereof by delivering notice (the “Company
Notice”) to the Purchaser, at least five (5) Business Days before the funding of
the FPS Purchase Price to an account specified by the Company, specifying the
anticipated date of the Business Combination Closing, the aggregate purchase
price for the Forward Purchase Securities (the “FPS Purchase Price”) and
instructions for wiring the FPS Purchase Price to an account designated by the
Company. At least two (2) Business Days before the anticipated date of the
Business Combination Closing specified in the Company Notice, the Purchaser
shall deliver the FPS Purchase Price in cash via wire transfer to the account
specified in such notice, to be held in escrow pending the Business Combination
Closing. If the Business Combination Closing does not occur within thirty (30)
days after the Purchaser delivers the FPS Purchase Price to such account, the
Company shall return to the Purchaser the FPS Purchase Price, provided that the
return of the FPS Purchase Price placed in escrow shall not terminate this
Agreement or otherwise relieve either party of any of its obligations hereunder
and the Company may provide a subsequent Company Notice pursuant to this Section
1(a)(ii). For the purposes of this Agreement, “Business Day” means any day,
other than a Saturday or a Sunday, that is neither a legal holiday nor a day on
which banking institutions are generally authorized or required by law or
regulation to close in the City of New York, New York.

--------------------------------------------------------------------------------


(iv)
The closing of the sale of the Forward Purchase Securities (the “FPS Closing”)
shall be held on the same date and immediately prior to the Business Combination
Closing (such date being referred to as the “Closing Date”); provided, that at
the Purchaser’s request, the FPS Closing may occur up to seven (7) days prior
the Business Combination Closing. At the FPS Closing, the Company will issue to
the Purchaser the number of Forward Purchase Securities each registered in the
name of the respective Purchaser.





(v)
Notwithstanding the foregoing, to the extent the Purchaser does not have
sufficient capital to fulfill its commitments to purchase some or all of the
Forward Purchase Securities pursuant to the terms of this Agreement, Dragoneer
Global Fund II, L.P. (“DGF II”), Dragoneer Opportunities Fund V, L.P. (“DOF V”)
or any of their affiliates shall be obligated to contribute such amounts to the
Purchaser in order for the Purchaser to make such purchase. Provided further
that Dragoneer Investment Group, LLC (the “Investment Manager”) may assign the
commitments under this section to any other funds managed by the Investment
Manager as it determines in its sole discretion.





(b)
Delivery of Forward Purchase Securities.





(i)
The Company shall register the Purchaser as the owner of the number of Forward
Purchase Securities with the Company’s transfer agent by book entry on or
promptly after (but in no event more than two (2) Business Days after) the FPS
Closing Date.





(ii)
Each book entry for the Forward Purchase Securities shall contain a notation,
and each certificate (if any) evidencing the Forward Purchase Securities shall
be stamped or otherwise imprinted with a legend, in substantially the following
form:



“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND
LAWS.”




(c)
Legend Removal. If the Forward Purchase Securities are eligible to be sold
without restriction under, and without the Company being in compliance with the
current public information requirements of, Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”), or there is an effective registration
statement covering the resale of the Forward Purchase Securities (and the
Purchaser provides the Company with a written undertaking to sell its Forward
Purchase Securities only in accordance with the plan of distribution contained
in such registration statement and only if the Purchaser has not been informed
that the prospectus in such registration statement is not current or the
registration statement is no longer effective), then at the Purchaser’s request,
the Company will cause the Company’s transfer agent to remove the legend set
forth in Section 1(b)(ii). In connection therewith, if required by the Company’s
transfer agent, the Company will promptly cause an opinion of counsel to be
delivered to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent that
authorize and direct the transfer agent to transfer such Forward Purchase
Securities without any such legend; provided that, notwithstanding the
foregoing, the Company will not be required to deliver any such opinion,
authorization, certificate or direction if it reasonably believes that removal
of the legend could result in or facilitate transfers of Forward Purchase
Securities in violation of applicable law.

--------------------------------------------------------------------------------


(d)
Registration Rights. The Purchaser shall have registration rights as set forth
on Exhibit A (the “Registration Rights”).





2.
Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company as follows, as of the date hereof:





(a)
Restricted Securities. The Purchaser understands that the offer and sale of the
Forward Purchase Securities have not been registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act that depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser understands that the Forward Purchase Securities
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, the Purchaser must hold the Forward
Purchase Securities indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Forward Purchase
Securities, or any Class A Shares into which they may be converted into or
exercised for, for resale, except pursuant to the Registration Rights. The
Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Forward Purchase Securities, and on requirements relating to the Company
that are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy. The Purchaser acknowledges that the
Company filed the Registration Statement for its proposed IPO to the SEC for
review. The Purchaser understands that the offering to the Purchaser of the
Forward Purchase Securities is not, and is not intended to be, part of the IPO,
and that the Purchaser will not be able to rely on the protection of Section 11
of the Securities Act with respect to such Forward Purchase Securities.

--------------------------------------------------------------------------------


(b)
No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, shareholders or partners, has either directly or
indirectly, including, through a broker or finder (i) to its knowledge, engaged
in any general solicitation, or (ii) published any advertisement in connection
with the offer and sale of the Forward Purchase Securities.





(c)
No Other Representations and Warranties; Non-Reliance. Except for the specific
representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company.





3.
Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:





(a)
Incorporation and Corporate Power. The Company is duly incorporated and validly
existing and in good standing as an exempted company under the laws of the
Cayman Islands and has all requisite corporate power and authority to carry on
its business as presently conducted and as proposed to be conducted. The Company
has no subsidiaries.





(b)
Capitalization. As of the date of this Agreement, the authorized share capital
of the Company consists of:





(i)
200,000,000 Class A Shares, none of which are issued and outstanding.





(ii)
20,000,000 Class B ordinary shares of the Company, par value $0.0001 per share
(“Class B Share(s)”), 17,250,000 of which are issued and outstanding (2,250,000
of which are subject to forfeiture to the extent that the underwriters’
over-allotment option in connection with the IPO is not exercised in full). All
of the issued and outstanding Class B Shares have been duly authorized, are
fully paid and nonassessable and were issued in compliance with all applicable
federal and state securities laws.





(iii)
1,000,000 preference shares, none of which are issued and outstanding.





(c)
Authorization. All corporate action required to be taken by the Company’s Board
of Directors and shareholders in order to authorize the Company to enter into
this Agreement, and to issue the Forward Purchase Securities at the FPS Closing,
and the securities issuable upon conversion or exercise of the Forward Purchase
Securities, has been taken or will be taken prior to the FPS Closing. All action
on the part of the shareholders, directors and officers of the Company necessary
for the execution and delivery of this Agreement, the performance of all
obligations of the Company under this Agreement to be performed as of the FPS
Closing and the issuance and delivery of the Forward Purchase Securities and the
securities issuable upon conversion or exercise of the Forward Purchase
Securities has been taken or will be taken prior to the FPS Closing. This
Agreement, when executed and delivered by the Company, shall constitute the
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

--------------------------------------------------------------------------------





(d)
Valid Issuance of Forward Purchase Securities. The Forward Purchase Securities,
when issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement and the Company’s memorandum and
articles of association (the “Charter”), and the securities issuable upon
conversion or exercise of the Forward Purchase Securities, when issued in
accordance with the terms of this Agreement, and registered in the register of
members of the Company, will be validly issued, fully paid and nonassessable and
free of all preemptive or similar rights, taxes, liens, encumbrances and charges
with respect to the issue thereof and restrictions on transfer other than
restrictions on transfer specified under this Agreement, applicable state and
federal securities laws and liens or encumbrances created by or imposed by the
Purchaser. Assuming the accuracy of the representations of the Purchaser in this
Agreement and subject to the filings described in Section 3(e) below, the
Forward Purchase Securities will be issued in compliance with all applicable
federal and state securities laws.





(e)
Governmental Consents and Filings. Assuming the accuracy of the representations
and warranties made by the Purchaser in this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Company in connection with the consummation of
the transactions contemplated by this Agreement, except for applicable
requirements of the Securities Act and applicable state securities laws.





(f)
Compliance with Other Instruments. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
its Charter or other governing documents, (ii) of any instrument, judgment,
order, writ or decree to which it is a party or by which it is bound, (iii)
under any note, indenture or mortgage to which it is a party or by which it is
bound, (iv) under any lease, agreement, contract or purchase order to which it
is a party or by which it is bound or (v) of any provision of federal or state
statute, rule or regulation applicable to the Company, in each case (other than
clause (i)) which would have a material adverse effect on the Company or its
ability to consummate the transactions contemplated by this Agreement.

--------------------------------------------------------------------------------


(g)
Operations. As of the date hereof, the Company has not conducted, and prior to
the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with offerings of its
securities.





(h)
Foreign Corrupt Practices.  Neither the Company, nor any director, officer,
agent, employee or other Person acting on behalf of the Company has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.





(i)
Compliance with Anti-Money Laundering Laws.  The operations of the Company are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and all other applicable U.S. and
non-U.S. anti-money laundering laws and regulations, including, but not limited
to, those of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the USA Patriot Act of 2001 and the applicable money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company with respect to the Anti-Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.





(j)
Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Company’s
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such.





(k)
No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or shareholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.

--------------------------------------------------------------------------------


(l)
No Other Representations and Warranties; Non-Reliance. Except for the specific
representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, the Company has not made and
does not make nor shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company disclaims any
such representation or warranty. Except for the specific representations and
warranties expressly made by the Purchaser in Section 2 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Company specifically
disclaims that it is relying upon any other representations or warranties that
may have been made by the Purchaser Parties.





(m)
Unit Composition. The number of Forward Purchase Warrants included in each
Forward Purchase Security will be identical among all Forward Contract Parties
and will be the same as the number of Warrants included in each Unit sold in the
IPO.





4.
Additional Agreements and Acknowledgements and Waivers of the Purchaser.





(a)
Trust Account.





(i)
The Purchaser hereby acknowledges that it is aware that the Company will
establish a trust account (the “Trust Account”) for the benefit of its public
shareholders upon the closing of the IPO. The Purchaser, for itself and its
affiliates, hereby agrees that it has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account, or any other asset of the
Company as a result of any liquidation of the Company, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Class A
Shares held by it.





(ii)
The Purchaser hereby agrees that it shall have no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future, except for redemption
and liquidation rights, if any, the Purchaser may have in respect of any Class A
Shares held by it. In the event the Purchaser has any Claim against the Company
under this Agreement, the Purchaser shall pursue such Claim solely against the
Company and its assets outside the Trust Account and not against the property or
any monies in the Trust Account, except for redemption and liquidation rights,
if any, the Purchaser may have in respect of any Class A Shares held by it.





(b)
Redemption and Liquidation. The Purchaser hereby waives, with respect to any
Forward Purchase Securities held by it, any redemption rights it may have in
connection with (i) the consummation of a Business Combination, including any
such rights available in the context of a shareholder vote to approve such
Business Combination and (ii) any shareholder vote to approve an amendment to
the Charter (A) to modify the substance or timing of the Company’s obligation to
redeem 100% of the Company’s Class A Shares if the Company does not complete its
Business Combination within 24 months (or 27 months, as applicable) after the
closing of the IPO or (B) with respect to any other provisions relating to the
rights of the Company’s Class A Shares, it being understood that the Purchaser
shall be entitled to redemption and liquidation rights with respect to any Class
A Shares held by it.

--------------------------------------------------------------------------------


(c)
Voting.  The Purchaser hereby agrees that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, the Purchaser shall vote any Class A Shares owned
by it in favor of any proposed Business Combination.  If the Purchaser fails to
vote any Class A Shares it is required to vote hereunder in favor of a Proposed
Business Combination, the Purchaser hereby grants to the Company and any
representative designated by the Company without further action by the Purchaser
a limited irrevocable power of attorney to effect such vote on behalf of the
Purchaser, which power of attorney shall be deemed to be coupled with an
interest.





(d)
[Reserved].





(e)
Transfer. This Agreement and all of the Purchaser’s rights and obligations
hereunder (including the Purchaser’s obligation to purchase the Forward Purchase
Securities) may be transferred or assigned, at any time and from time to time,
in whole or in part, to one or more affiliates of Purchaser, but not to other
third parties (each such transferee, a “Transferee”). Upon any such assignment:





(i)
the applicable Transferee shall execute a signature page to this Agreement,
substantially in the form of the Purchaser’s signature page hereto (the “Joinder
Agreement”), which shall reflect the number of Forward Purchase Units to be
purchased by such Transferee (the “Transferee Securities”), and, upon such
execution, such Transferee shall have all the same rights and obligations of the
Purchaser hereunder with respect to the Transferee Securities, and references
herein to the “Purchaser” shall be deemed to refer to and include any such
Transferee with respect to such Transferee and to its Transferee Securities;
provided, that any representations, warranties, covenants and agreements of the
Purchaser and any such Transferee shall be several and not joint and shall be
made as to the Purchaser or any such Transferee, as applicable, as to itself
only; and





(ii)
upon a Transferee’s execution and delivery of a Joinder Agreement, the number of
Forward Purchase Units to be purchased by the Purchaser hereunder shall be
reduced by the total number of Forward Purchase Units to be purchased by the
applicable Transferee pursuant to the applicable Joinder Agreement, which
reduction shall be evidenced by the Purchaser and the Company amending Schedule
A to this Agreement to reflect each transfer and updating the “Number of Forward
Purchase Units” and “Aggregate Purchase Price for Forward Purchase Securities”
on the Purchaser’s signature page hereto to reflect such reduced number of
Forward Purchase Securities. For the avoidance of doubt, this Agreement need not
be amended and restated in its entirety, but only Schedule A and the Purchaser’s
signature page hereto need be so amended and updated and executed by each of the
Purchaser and the Company upon the occurrence of any such transfer of Transferee
Securities.

--------------------------------------------------------------------------------


5.
Additional Agreement of the Company.





(a)
NYSE Listing. The Company will use commercially reasonable efforts to effect the
listing of the Class A Shares and Warrants on the New York Stock Exchange (or
another national securities exchange).





(b)
QEF Election Information.  Until the Business Combination, Dragoneer Growth
Opportunities Holdings (the “Sponsor”) shall use commercially reasonable efforts
to determine whether, in any year, the Company or any subsidiary of the Company
is deemed to be a “passive foreign investment company” (a “PFIC”) within the
meaning of U.S. Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder (collectively, the “Code”). Until the Business
Combination, if the Sponsor determines that the Company or any subsidiary of the
Company is a PFIC in any year, for the year of determination and for each year
thereafter during which the Purchaser holds an equity interest in the Company,
including warrants, the Company or its subsidiary shall use commercially
reasonable efforts to (i) make available to the Purchaser the information that
may be required to make or maintain a “qualified electing fund” election under
the Code with respect to the Company and (ii) furnish the information required
to be reported under Section 1298(f) of the Code and/or, upon request, necessary
in order to make the election described in Section 1291(d)(2)(B) of the Code.





6.
FPS Closing Conditions.





(a)
The obligation of the Purchaser to purchase the Forward Purchase Securities at
the FPS Closing under this Agreement shall be subject to the fulfillment, at or
prior to the FPS Closing of each of the following conditions, any of which, to
the extent permitted by applicable laws, may be waived by the Purchaser:





(i)
the Business Combination shall be consummated substantially concurrently with,
and immediately following, the purchase of Forward Purchase Securities;





(ii)
The Company shall have delivered to the Purchaser a certificate evidencing the
Company’s good standing as a Cayman Islands exempted limited company, as of a
date within ten (10) Business Days of the FPS Closing;

--------------------------------------------------------------------------------


(iii)
the representations and warranties of the Company set forth in Section 3 of this
Agreement shall have been true and correct as of the date hereof and shall be
true and correct, in the case of the Company, as of the FPS Closing, as
applicable, with the same effect as though such representations and warranties
had been made on and as of such date (other than any such representation or
warranty that is made by its terms as of a specified date, which shall be true
and correct as of such specified date), except, in the case of the Company,
where the failure to be so true and correct would not have a material adverse
effect on the Company or its ability to consummate the transactions contemplated
by this Agreement;





(iv)
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the FPS Closing; and





(v)
no order, writ, judgment, injunction, decree, determination, or award shall have
been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities.





(b)
The obligation of the Company to sell the Forward Purchase Securities at the FPS
Closing under this Agreement shall be subject to the fulfillment, at or prior to
the FPS Closing of each of the following conditions, any of which, to the extent
permitted by applicable laws, may be waived by the Company:





(i)
the Business Combination shall be consummated substantially concurrently with,
and immediately following, the purchase of Forward Purchase Securities;





(ii)
the representations and warranties of the Purchaser set forth in Section 2 of
this Agreement shall have been true and correct as of the date hereof and shall
be true and correct as of the FPS Closing, as applicable, with the same effect
as though such representations and warranties had been made on and as of such
date (other than any such representation or warranty that is made by its terms
as of a specified date, which shall be true and correct as of such specified
date), except where the failure to be so true and correct would not have a
material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;





(iii)
the Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the FPS Closing; and

--------------------------------------------------------------------------------


(iv)
no order, writ, judgment, injunction, decree, determination, or award shall have
been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities.





7.
Termination. This Agreement may be terminated at any time prior to the FPS
Closing:





(a)
by mutual written consent of the Company and the Purchaser;





(b)
automatically





(i)
if the IPO is not consummated on or prior to December 31, 2020;





(ii)
if the Business Combination is not consummated within twenty-four (24) months
from the closing of the IPO (or twenty-seven (27) months from the closing of the
IPO if the Company has executed a letter of intent, agreement in principle or
definitive agreement for the Business Combination within twenty-four (24) months
from the closing of the IPO but has not completed the Business Combination
within such twenty-four (24) month period), unless extended upon approval of the
Company’s shareholders in accordance with the Charter; or





(iii)
if the Company becomes subject to any voluntary or involuntary petition under
the United States federal bankruptcy laws or any state insolvency law, in each
case which is not withdrawn within sixty (60) days after being filed, or a
receiver, fiscal agent or similar officer is appointed by a court for business
or property of the Company, in each case which is not removed, withdrawn or
terminated within sixty (60) days after such appointment;



In the event of any termination of this Agreement pursuant to this Section 7,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
the Purchaser’s funds paid in connection herewith shall be promptly returned to
such Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or shareholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 7 shall
relieve any party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

--------------------------------------------------------------------------------


8.
General Provisions.





(a)
Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, and (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if any) during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next Business Day, (c) five (5) Business Days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: Dragoneer Growth Opportunities Corp., c/o
Dragoneer Investment Group, LLC, One Letterman Drive, Building D, Suite M500,
San Francisco, California 94129, Attn: Michael Dimitruk, email:
michael@dragoneer.com, with a copy to the Company’s counsel at: Ropes & Gray
LLP, 1211 Avenue of the Americas, New York, NY 10036-8704, Attn: Paul Tropp,
Esq., email: paul.tropp@ropesgray.com.



All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).




(b)
No Finder’s Fees. Each of the parties represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or its respective officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.





(c)
Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the FPS Closing.





(d)
Entire Agreement. This Agreement, together with any documents, instruments and
writings that are delivered pursuant hereto or referenced herein, constitutes
the entire agreement and understanding of the parties hereto in respect of its
subject matter and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.





(e)
Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

--------------------------------------------------------------------------------


(f)
Assignments. Except as otherwise specifically provided herein, no party hereto
may assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other parties.





(g)
Counterparts. This Agreement may be executed in two or more counterparts, each
of which will be deemed an original but all of which together will constitute
one and the same instrument.





(h)
Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.





(i)
Governing Law. This Agreement, the entire relationship of the parties hereto,
and any dispute between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.





(j)
Jurisdiction. The parties hereto (i) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of New York and to the
jurisdiction of the United States District Court for the Southern District of
New York for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in state
courts of New York or the United States District Court for the Southern District
of New York, and (c) hereby waive, and agree not to assert, by way of motion, as
a defense, or otherwise, in any such suit, action or proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.





(k)
WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A JURY TRIAL
IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.





(l)
Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the written consent of the Company and the
Purchaser.





(m)
Severability. The provisions of this Agreement will be deemed severable and the
invalidity or unenforceability of any provision will not affect the validity or
enforceability of the other provisions hereof; provided that if any provision of
this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

--------------------------------------------------------------------------------


(n)
Expenses. Each of the Company and the Purchaser will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants. The Company shall be responsible for the fees of
its transfer agent; stamp taxes and all The Depository Trust Company fees
associated with the issuance of the Securities and the securities issuable upon
conversion or exercise of the Forward Purchase Securities.





(o)
Construction. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party hereto because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign law will be
deemed also to refer to law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.





(p)
Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.





(q)
Confidentiality. Except as may be required by law, regulation or applicable
stock exchange listing requirements, unless and until the transactions
contemplated hereby and the terms hereof are publicly announced or otherwise
publicly disclosed by the Company, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement.



 [Signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.


PURCHASER:
           
DRAGONEER FUNDING LLC
 
Address for Notices:
       
Dragoneer Global Fund II, L.P. its Sole Member
   
By: Dragoneer Global GP II, LLC, its general partner
           
By:
/s/ Pat Robertson
 
Dragoneer Investment Group, LLC,
One Letterman Drive, Building D,
Suite M500, San Francisco, California
94129, Attn: Michael Dimitruk
Name:
Pat Robertson
Title:
Chief Operating Officer
       
DRAGONEER GLOBAL FUND II, L.P., solely with respect to the obligations under
Section 1(a)(v)
 
Dragoneer Investment Group, LLC,
One Letterman Drive, Building D,
Suite M500, San Francisco, California
94129, Attn: Michael Dimitruk
 
By: Dragoneer Global GP II, LLC, its general partner
       
By:
/s/ Pat Robertson
   
Name:
Pat Robertson
   
Title:
Chief Operating Officer
           
DRAGONEER OPPORTUNITIES FUND V, L.P., solely with respect to the obligations
under Section 1(a)(v)
 
Dragoneer Investment Group, LLC,
One Letterman Drive, Building D,
Suite M500, San Francisco, California
94129, Attn: Michael Dimitruk
   
By: Dragoneer Opportunities V GP, L.P., its general partner
By: Dragoneer Opportunities V GP CC, LLC, its general partner
           
By:
/s/ Pat Robertson
   
Name:
Pat Robertson
   
Title:
Authorized Person
   




































































--------------------------------------------------------------------------------

COMPANY:
       
DRAGONEER GROWTH OPPORTUNITIES CORP.
Dragoneer Investment Group, LLC,
One Letterman Drive, Building D,
Suite M500, San Francisco, California
94129, Attn: Michael Dimitruk
By:
/s/ Pat Robertson
 
Name:
Pat Robertson
 
Title:
President and Chief Operating Officer
 





Number of Forward Purchase Securities:
15,000,000
Aggregate Purchase Price for Forward Purchase Securities:
$150,00,000






--------------------------------------------------------------------------------

Exhibit A


Registration Rights




1.
The Company shall use its reasonable best efforts to (i) within thirty (30) days
after the Business Combination Closing, file a registration statement for a
secondary offering (including any successor registration statement covering the
resale of the Registrable Securities, a “Resale Shelf”) of (x) the Class A
Shares and Warrants (and underlying Class A Shares) comprising the Forward
Purchase Securities, (y) any other Class A Shares or Warrants that may be
acquired by the Purchasers after the date of this Agreement, including any time
after the Business Combination Closing and (z) any other equity security of the
Company issued or issuable with respect to the securities referred to in clauses
(x) and (y) by way of a share capitalization or share split or in connection
with a combination of shares, recapitalization, merger, consolidation or
reorganization (collectively, the “Registrable Securities”) for an offering to
be made on a continuous basis pursuant to Rule 415 of the Securities Act
registering the resale of the Registrable Securities from time to time;
provided, that if Form S-3 is unavailable for such a registration, the Company
shall register the resale of the Registrable Securities on another appropriate
form and undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, (ii) cause the Resale Shelf to be declared effective
under the Securities Act promptly thereafter, but in no event later than ninety
(90) days after the closing of the Business Combination and (iii) maintain the
effectiveness of such Resale Shelf with respect to each Purchaser’s Registrable
Securities and to ensure the Resale Shelf does not contain a material omission
or misstatement, including by way of amendment or other update, as required,
until the earlier of (A) the date on which such Purchaser ceases to hold
Registrable Securities covered by such Resale Shelf and (B) the date all of such
Purchaser’s Registrable Securities covered by the Resale Shelf can be sold
publicly without restriction or limitation under Rule 144 under the Securities
Act and without the requirement to be in compliance with Rule 144(c)(1) under
the Securities Act; and provided, further, with respect to Registrable
Securities acquired after the Business Combination Closing, the Company shall
only be obligated to amend the Resale Shelf or file a new registration statement
that will constitute a Resale Shelf to include such Registrable Securities on
two (2) occasions, each upon the written request of the Purchasers with respect
to at least 100,000 Registrable Securities.





2.
In the event the Company is prohibited by applicable rule, regulation or
interpretation by the staff (“Staff”) of the Securities and Exchange Commission
(“SEC”) from registering all of the Registrable Securities on the Resale Shelf
or the Staff requires that any Purchaser be specifically identified as an
“underwriter” in order to permit such registration statement to become
effective, and such Purchaser does not consent in writing to being so named as
an underwriter in such registration statement, the Company agrees to promptly
(i) inform each of the holders thereof and use its reasonable best efforts to
file amendments to the Resale Shelf as required by the SEC and/or (ii) withdraw
the Resale Shelf and file a new registration statement (a “New Registration
Statement”), on Form S-3, or if Form S-3 is not then available to the Company
for such registration statement, on such other form available to register for
resale the Registrable Securities as a secondary offering; the number of
Registrable Securities to be registered on the Resale Shelf will be reduced on a
pro rata basis among all the holders of Registrable Securities to be so
included, unless otherwise required by the Staff, so that the number of
Registrable Securities to be registered is permitted by Staff and such Purchaser
is not required to be named as an “underwriter”; provided, that any Registrable
Securities not registered due to this paragraph 2 shall thereafter as soon as
allowed by the SEC guidance be registered to the extent the prohibition no
longer is applicable.

--------------------------------------------------------------------------------


3.
If at any time the Company proposes to file a registration statement (a
“Registration Statement”) on its own behalf, or on behalf of any other Persons
who have registration rights (“Other Holders”), relating to an underwritten
offering of ordinary shares, or engage in an Underwritten Shelf Takedown (as
defined below) off an existing registration statement (a “Company Offering”),
then the Company will provide the Purchasers with notice in writing (an “Offer
Notice”) at least five (5) Business Days prior to such filing, which Offer
Notice will offer to include in the Registration Statement, the Purchaser’s
Registrable Securities. Within five (5) Business Days (or, in the case of an
Offer Notice delivered to the Purchaser in connection with an Underwritten Shelf
Takedown, within three (3) Business Days) after receiving the Offer Notice, a
Purchaser may make a written request to the Company to include some or all of
such Purchaser’s Registrable Securities in the Registration Statement. If the
underwriter(s) for any Company Offering advise the Company that marketing
factors require a limitation on the number of securities that may be included in
the Company Offering, the number of securities to be so included shall be
allocated as follows: (i) first, to the Company and the Other Holders, if any;
and (ii) second, to the requesting Purchaser(s).





4.
At any time during which the Company has an effective Resale Shelf with respect
to any Purchaser’s Registrable Securities, any such Purchaser may make a written
request (which request shall specify the intended method of disposition thereof)
(a “Shelf Takedown Request”) to the Company to effect a sale, of all or a
portion of the Purchaser’s Registrable Securities that are covered by the Resale
Shelf, and the Company shall use commercially reasonable efforts to file, to the
extent required by applicable law or regulation, a prospectus supplement (a
“Shelf Takedown Prospectus Supplement”) for such purpose as soon as reasonably
practicable following receipt of a Shelf Takedown Request. Such Purchaser may
request that any such sale be conducted as an underwritten public offering (an
“Underwritten Shelf Takedown”).





5.
The determination of whether any offering of Registrable Securities pursuant to
the Resale Shelf or a Shelf Takedown Prospectus Supplement will be an
Underwritten Shelf Takedown shall be made in the sole discretion of the
Purchaser(s), after consultation with the Company, and the Purchaser(s) shall
have the right, after consultation with the Company, to determine the plan of
distribution, including the price at which the Registrable Securities are to be
sold and the underwriting commissions, discounts and fees. The Purchaser(s)
shall select the investment banker or bankers and managers to administer the
offering, including the lead managing underwriter (provided that such investment
banker or bankers and managers shall be reasonably satisfactory to the Company).

--------------------------------------------------------------------------------


6.
In connection with any Underwritten Shelf Takedown, the Company shall enter into
such customary agreements and take all such other actions in connection
therewith (including those requested by the Purchasers) in order to facilitate
the disposition of such Registrable Securities as are reasonably necessary or
required, and in such connection enter into a customary underwriting agreement
that provides for customary opinions, comfort letters and officer’s certificates
and other customary deliverables.





7.
The Company shall pay all fees and expenses incident to the performance of or
compliance with its obligation to prepare, file and maintain the Resale Shelf
(including the fees of its counsel and accountants). The Company shall also pay
all Registration Expenses. For purposes of this paragraph 7, “Registration
Expenses” shall mean the out-of-pocket expenses of a Company Offering or an
Underwritten Shelf Takedown, including, without limitation, the following: (i)
all registration, qualification and filing fees (including fees with respect to
filings required to be made with FINRA) and any securities exchange on which the
Registrable Securities are then listed; (ii) fees and expenses of compliance
with securities or blue sky laws (including reasonable fees and disbursements of
one counsel to the underwriters in connection with blue sky qualifications of
the Registrable Securities); (iii) printing, messenger, telephone and delivery
expenses; (iv) reasonable fees and disbursements of counsel for the Company; (v)
reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Underwritten Shelf Takedown; (vi) reasonable fees and expenses of one legal
counsel selected by the Purchasers and (vii) and, for the avoidance of doubt,
the Company also shall pay all of its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit or quarterly
review, the expense of any liability insurance and the expenses and fees for
listing the securities to be registered on each securities exchange on which
similar securities issued by the Company are then listed; provided, that it is
understood and agreed that the Company shall not be responsible for any
underwriting fees, discounts, selling commissions, underwriter expenses and
share transfer taxes relating to the registration and sale of the Purchasers’
Registrable Securities.





8.
The Company may suspend the use of a prospectus included in the Resale Shelf by
furnishing to the Purchasers a written notice (“Suspension Notice”) stating that
in the good faith judgment of the Company, it would be either (i) prohibited by
the Company’s insider trading policy (as if the Purchaser were covered by such
policy) or (ii) materially detrimental to the Company and its shareholders for
such prospectus to be used at such time. The Company’s right to suspend the use
of such prospectus under clause (ii) of the preceding sentence may be exercised
for a period of not more than sixty (60) days after the date of such notice to
the Purchasers; provided such period may be extended for an additional thirty
(30) days with the consent of a majority-in-interest of the holders of
Registrable Securities covered by the Resale Shelf; provided further, that such
right to suspend the use of a prospectus shall be exercised by the Company not
more than once in any twelve (12) month period. A holder of Registrable
Securities shall not effect any sales of Registrable Securities pursuant to the
Resale Shelf at any time after it has received a Suspension Notice from the
Company and prior to receipt of an End of Suspension Notice (as defined below).
The holders may recommence effecting sales of the Registrable Securities
pursuant to the Resale Shelf following further written notice to such effect (an
“End of Suspension Notice”) from the Company to the holders. The Company shall
act in good faith to permit any suspension period contemplated by this paragraph
to be concluded as promptly as reasonably practicable.

--------------------------------------------------------------------------------


9.
The Purchasers agree that, except as required by applicable law, the Purchasers
shall treat as confidential the receipt of any Suspension Notice (provided that
in no event shall such notice contain any material nonpublic information of the
Company) hereunder and shall not disclose or use the information contained in
such Suspension Notice without the prior written consent of the Company until
such time as the information contained therein is or becomes public, other than
as a result of disclosure by a holder of Registrable Securities in breach of the
terms of this Agreement.





10.
The Company shall indemnify and hold harmless the Purchasers, their directors
and officers, partners, members, managers, affiliates, employees, agents, and
representatives of the Purchasers and each person, if any, who controls any
Purchaser within the meaning of the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the officers, directors,
partners, members, managers, agents, affiliates, employees and investment
advisers of each such controlling person (collectively, “Indemnified Persons”),
to the fullest extent permitted by applicable law, from and against any losses,
claims, damages, liabilities, joint or several, costs (including reasonable
costs of preparation and reasonable attorneys’ fees) and expenses, judgments,
fines, penalties, interest, settlements or other amounts arising from any and
all claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, in which any Indemnified Person may be
involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (collectively, “Losses”), promptly as incurred,
arising out of, based upon or resulting from any untrue statement or alleged
untrue statement of any material fact contained in the Resale Shelf (or any
amendment or supplement thereto), the related prospectus, or any amendment or
supplement thereto, or arise out of, are based upon or resulting from the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading; provided, however, that
the Company shall not be liable in any such case or to any Indemnified Person to
the extent, but only to the extent, that any such Loss arises out of, is based
upon or results from an untrue statement or alleged untrue statement or omission
or alleged omission or so made in reliance upon or in conformity with
information furnished by or on behalf of such Indemnified Person in writing
specifically for use in the preparation of the Resale Shelf, the related
prospectus, or any amendment or supplement thereto. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Person, and shall survive the transfer of such securities by
the Purchasers or any termination of this Agreement.





11.
The Company’s obligation under paragraph (1) of this Exhibit A is subject to the
Purchasers furnishing to the Company in writing such information as the Company
reasonably requests for use in connection with the Resale Shelf, the related
prospectus, or any amendment or supplement thereto. Each Purchaser shall
severally, and not jointly with any other selling stockholder named in the
Resale Shelf, indemnify the Company, its officers, directors, managers,
employees, agents and representatives, and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses resulting from any untrue statement or alleged untrue
statement of material fact contained in the Resale Shelf, the related
prospectus, or any amendment or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished in writing by
such Purchaser expressly for inclusion in such document; provided that the
obligation to indemnify shall be individual, not joint and several, for each
Purchaser and shall be limited to the net amount of proceeds received by such
Purchaser from the sale of Registrable Securities pursuant to the Resale Shelf.

--------------------------------------------------------------------------------


12.
The Company shall cooperate with the Purchasers, to the extent the Registrable
Securities become freely tradable, to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legend) representing the
Registrable Securities to be offered pursuant to a Resale Shelf and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Purchasers may reasonably request and registered in such names as the Purchasers
may request.





13.
If requested by any Purchaser, the Company shall as soon as practicable, subject
to any Suspension Notice, (i) incorporate in a prospectus supplement or
post-effective amendment such information as the Purchaser reasonably requests
to be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by the Purchaser holding any Registrable Securities.





14.
As long as any Purchaser shall own Registrable Securities, the Company, at all
times while it shall be reporting under the Exchange Act shall file timely (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to Sections 13(a) or 15(d) of the Exchange Act and shall promptly
furnish the Purchaser with true and complete copies of all such filings, unless
filed through the SEC’s EDGAR system. The Company further covenants that it
shall take such further action as the Purchasers may reasonably request, all to
the extent required from time to time, to enable the Purchasers to sell the
Class A Shares held by the Purchaser without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 promulgated
under the Securities Act, including providing any legal opinions. Upon the
request of any Purchaser, the Company shall deliver to the Purchaser a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

--------------------------------------------------------------------------------


15.
The rights, duties and obligations of any Purchaser under this Exhibit A may be
assigned or delegated by such Purchaser in conjunction with and to the extent of
any transfer or assignment of Registrable Securities by such Purchaser to any
transferee or assignee.





16.
Without limitation of the foregoing, in the event that the Company enters into a
registration rights agreement with any of the Forward Contract Parties at or
prior to the consummation of the Business Combination, each of the Forward
Contract Parties will be entitled to the registration rights agreed to at the
time of the Business Combination, which may replace the terms set forth on this
Exhibit A.

--------------------------------------------------------------------------------